IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-338

                                      No. COA21-226

                                     Filed 17 May 2022

     Henderson County, No. 20 CVS 517

     RACHEL LYNNE OSBORNE, Plaintiff,

                 v.

     HEATH PARIS, JORDAN ASHWORTH and GOVERNMENT EMPLOYEES
     INSURANCE COMPANY, Defendants.


           Appeal by Plaintiff from judgment entered 11 September 2020 by Judge Peter

     B. Knight in Henderson County Superior Court. Heard in the Court of Appeals 15

     December 2021.


           Whitfield-Cargile Law, PLLC, by Davis A. Whitfield-Cargile, for Plaintiff-
           Appellant.

           Davis & Hamrick, L.L.P., by James G. Welsh, Jr., and Ann C. Rowe, for
           Defendant-Appellee.


           INMAN, Judge.


¶1         This appeal arises from a dispute between an insured and her insurance

     provider over motor vehicle liability insurance coverage for grave injuries she

     sustained in a collision between an uninsured motorcycle, on which she was a

     passenger, and an underinsured car. Resolving the disagreement requires us to apply

     North Carolina statutes to three automobile insurance policies, two providing
                                       OSBORNE V. PARIS

                                        2022-NCCOA-338

                                       Opinion of the Court



     uninsured motorist coverage, and one providing combined uninsured and

     underinsured motorist coverage. After careful review of the insurance policies at

     issue, the Motor Vehicle Safety and Financial Responsibility Act (“Financial

     Responsibility Act”), and our caselaw, we affirm the trial court’s entry of summary

     judgment in favor of Defendant-Appellee Government Employee’s Insurance

     Company (“GEICO”), in part, but modify the amount GEICO must pay Ms. Osborne

     because it was not entitled to a credit against its uninsured motorist coverage.

¶2         Plaintiff-Appellant Rachel Osborne (“Ms. Osborne”) argues that the trial court

     erred in granting summary judgment in favor of GEICO on her claim for $70,000 in

     underinsured motorist coverage in addition to $100,000 of uninsured motorist

     coverage. Ms. Osborne contends her right to recover underinsured motorist coverage

     was triggered when GEICO tendered Defendant Jordan Ashworth’s (“Mr. Ashworth”)

     liability limits to Ms. Osborne, and that the Financial Responsibility Act, N.C. Gen.

     Stat. §§ 20-279.21(b)(3) and (4) (2021), does not allow GEICO to reduce the $160,000

     uninsured motorist coverage by its payment of Mr. Ashworth’s $30,000 liability limit.

     Ms. Osborne also argues the trial court erred in granting summary judgment to

     GEICO on her claims of bad faith and unfair trade practices.

                   I.   FACTUAL & PROCEDURAL BACKGROUND

¶3         On the night of 4 April 2017, Ms. Osborne was a passenger on a motorcycle on

     Crab Creek Road in Transylvania County, traveling toward Brevard. The motorcycle
                                         OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



     was operated by its owner, Defendant Heath Paris (“Mr. Paris”). Ahead of Mr. Paris

     on the same road, Mr. Ashworth was driving his car, also headed toward Brevard. As

     Mr. Ashworth approached an intersection, he allegedly signaled to turn right and

     slowed his vehicle as if he was pulling over on the shoulder of the road. Anticipating

     the car’s right turn, Mr. Paris attempted to pass on the car’s left, in a non-passing

     zone.    At the same time, Mr. Ashworth turned left, instead of right, and the

     motorcycle and car collided. The impact sent the motorcycle airborne. Ms. Osborne

     was ejected and landed on the ground a great distance from the motorcycle. She

     sustained serious injuries requiring several surgeries and other extensive medical

     treatment, and her injuries will require future surgeries and treatment.

¶4           Mr. Paris’ motorcycle was uninsured, meaning no policy of liability insurance

     existed to provide coverage for the motorcycle or for Mr. Paris as a driver. Mr.

     Ashworth’s car was insured by a liability insurance policy through GEICO, with

     minimum-limits bodily injury liability coverage of $30,000 per person.           It is

     undisputed Mr. Ashworth’s vehicle is an “underinsured motor vehicle” as defined by

     the Financial Responsibility Act.

¶5           GEICO tendered $30,000 to Ms. Osborne under Mr. Ashworth’s policy on 6

     March 2020.

¶6           Three days later, on 9 March 2020, Ms. Osborne, through counsel, sent a

     written demand to GEICO for $160,000 of uninsured motorist coverage and $70,000
                                        OSBORNE V. PARIS

                                         2022-NCCOA-338

                                        Opinion of the Court



     of underinsured motorist coverage under three different GEICO policies. Her own

     liability insurance policy with GEICO, Policy no. 4416-06-95-42 (“Policy 42”),

     provided uninsured motorist coverage up to $30,000 per person.             Because Ms.

     Osborne lived in the same household as her parents, Bobby and Ginger Osborne, she

     was also covered by their policies with GEICO. Policy no. 4325-46-40-65 (“Policy 65”),

     which covers two vehicles, neither of which were involved in the underlying accident,

     provides combined uninsured and underinsured bodily injury liability coverage of

     $100,000 per person and a total limit of $300,000 per accident. Policy 65 provides

     that the “limit of bodily injury liability shown in the Declarations for each accident

     for Combined Uninsured/Underinsured Motorists Coverage is [the] maximum limit

     of liability for all damages for bodily injury resulting from any one accident.” Ms.

     Osborne also claims she is entitled to coverage under Policy no. 4325-46-67-06 (“Policy

     06”), which insures a single motorcycle owned by Ms. Osborne’s parents and not

     involved in the underlying accident.        Policy 06 provides limits of liability for

     uninsured motorist bodily injury liability of $30,000 for each person, with a total limit

     of $60,000 per accident.

¶7         On 13 March 2020, four days after Ms. Osborne formally demanded payment

     from GEICO, she filed suit against Mr. Paris and Mr. Ashworth, alleging negligence,

     as well as GEICO, alleging GEICO had: (1) breached its obligation to pay

     underinsured motorist benefits and uninsured motorist benefits to her; (2) displayed
                                        OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



     bad faith in its refusal to settle with Ms. Osborne on reasonable terms; and (3)

     engaged in unfair and deceptive trade practices. Ms. Osborne alleged that because

     Mr. Paris was uninsured, she was entitled to benefits under her policy’s uninsured

     coverage, uninsured coverage under her parents’ motorcycle policy, and uninsured

     coverage of her parents’ automobile policy. She also alleged she was entitled to an

     additional $100,000 in underinsured coverage under her parents’ automobile policy,

     Policy 65, because Mr. Ashworth was an underinsured motorist.

¶8          On 6 April 2020, GEICO remitted to Ms. Osborne three checks totaling

     $130,000––$100,000 combined uninsured/underinsured coverage under Policy 65,

     $15,000 uninsured coverage under Policy 42, and $15,000 uninsured coverage under

     Policy 06.1    GEICO’s counsel asserted Ms. Osborne was entitled to $130,000 of

     uninsured motorist coverage, the total available coverage of $160,000 under all three

     policies, less a $30,000 credit for the amount paid to Ms. Osborne under Mr.

     Ashworth’s liability policy. GEICO contends this credit is required by its policy

     language providing that “coverage shall be reduced by all sums . . . [p]aid because of

     bodily injury . . . by or on behalf of persons or organizations who may be legally

     responsible . . . .”




            1 As explained in further detail below, the amounts GEICO paid under Policies 42 and
     06 reflect a pro rata credit distribution of the $30,000 from Mr. Ashworth’s policy.
                                         OSBORNE V. PARIS

                                              2022-NCCOA-338

                                          Opinion of the Court



¶9           One month later, on 12 May 2020, GEICO responded to Ms. Osborne’s

       complaint and counterclaimed for declaratory judgment. GEICO moved for summary

       judgment as to all claims against it or, in the alternative, an order granting its claim

       for a declaratory judgment as to its duties and obligations for payments under the

       policies at issue. The trial court entered summary judgment in favor of GEICO on 11

       September 2020. The trial court’s order included a certification pursuant to Rule

       54(b) of the North Carolina Rules of Civil Procedure. Ms. Osborne timely appealed.

                                        II.     ANALYSIS

¶ 10         Ms. Osborne argues the trial court erred in concluding she may recover only

       $130,000 from GEICO. She contends: (1) she is entitled to recover underinsured

       coverage in addition to uninsured coverage under Policy 65, and (2) GEICO

       improperly reduced its uninsured coverage by the amount remitted from Mr.

       Ashworth’s policy.    After careful interpretation of all relevant statutes in pari

       materia, we affirm in part and remand in part the trial court’s summary judgment in

       favor of GEICO, as described below.

       A. Standard of Review

¶ 11         We review an appeal from summary judgment de novo. In re Will of Jones, 362

       N.C. 569, 573, 669 S.E.2d 572, 576 (2008). “[S]ummary judgment is appropriate when

       the record establishes that there are no genuine issues of material fact and that any

       party is entitled to judgment as a matter of law.” Lunsford v. Mills, 367 N.C. 618,
                                         OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



       622, 766 S.E.2d 297, 301 (2014) (citing Rule 56(c)). We view the record “in the light

       most favorable to the non-movant, giving it the benefit of all inferences which

       reasonably arise therefrom.” Murray v. Nationwide Mut. Ins. Co., 123 N.C. App. 1,

       8, 472 S.E.2d 358, 362 (1996) (citation omitted).         Interpreting the Financial

       Responsibility Act and examining the terms of a motor vehicle insurance policy are

       also questions of law which we review de novo. Lunsford, 367 N.C. at 623, 766 S.E.2d

       at 301 (citations omitted).

¶ 12         “Statutes dealing with the same subject matter must be construed in pari

       materia, and harmonized, if possible, to give effect to each.” Hoffman v. Edwards, 48

       N.C. App. 559, 564, 269 S.E.2d 311, 313 (1980) (quotation marks and citation

       omitted). We presume that the General Assembly acts with full knowledge of prior

       and existing law. Ridge Cmty. Inv’rs, Inc. v. Berry, 293 N.C. 688, 695, 239 S.E.2d 566,

       570 (1977) (citation omitted).

       B. Discussion

¶ 13         The Financial Responsibility Act requires, among other things, that drivers

       maintain insurance at certain mandatory minimum coverage limits. See N.C. Gen.

       Stat. §§ 20-279.21(b)(2)-(3) (2021). The purpose of the Financial Responsibility Act

       “is to compensate the innocent victims of financially irresponsible motorists. It is a

       remedial statute to be liberally construed so that the beneficial purpose intended by

       its enactment may be accomplished.” Sutton v. Aetna Cas. & Sur. Co., 325 N.C. 259,
                                         OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



       265, 382 S.E.2d 759, 763 (1989) (citations omitted). We must interpret the Act “to

       provide the innocent victim with the fullest possible protection.” Proctor v. N.C. Farm

       Bureau Mut. Ins. Co., 324 N.C. 221, 225, 376 S.E.2d 761, 764 (1989).

¶ 14         The terms of the Financial Responsibility Act are impliedly written into every

       policy of insurance as a matter of law. N.C. Farm Bureau Mut. Ins. Co. v. Dana, 379

       N.C. 502, 2021-NCSC-161, ¶ 9 (citations omitted). “An insurance policy is a contract

       between the parties, and the intention of the parties is the controlling guide in its

       interpretation. It is to be construed and enforced in accordance with its terms insofar

       as they are not in conflict with pertinent statutes and court decisions.” Hawley v.

       Indem. Ins. Co., 257 N.C. 381, 387, 126 S.E.2d 161, 167 (1962) (citation omitted).

¶ 15         Though the purpose of the Financial Responsibility Act is to protect innocent

       victims of motor vehicle negligence, “that fact does not inevitably require that one

       interpret the relevant statutory language to produce the maximum possible recovery

       for persons injured as a result of motor vehicle negligence regardless of any other

       consideration.” N.C. Farm Bureau Mut. Ins. Co., ¶ 20. In this case, we must consider

       the amount and nature of coverage purchased under each of the three policies at

       issue. Ms. Osborne purchased the following coverage under Policy 42: uninsured

       motorist coverage up to $30,000 per person. Ms. Osborne’s parents purchased the

       following coverage under Policy 65: combined uninsured and underinsured bodily

       injury liability coverage of $100,000 per person and a total limit of $300,000 per
                                         OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



       accident. And Ms. Osborne’s parents purchased the following coverage under Policy

       06: uninsured motorist bodily injury liability of $30,000 for each person, with a total

       limit of $60,000 per accident.

¶ 16         The trial court concluded that Ms. Osborne is entitled to recover $130,000 from

       GEICO: $160,000 of total coverage ($100,000 under Policy 65, $30,000 under Policy

       42, and $30,000 under Policy 06) less the $30,000 previously paid by GEICO from Mr.

       Ashworth’s policy. GEICO contends the trial court decided this matter correctly and

       directs our attention to Subsection (n) of the Financial Responsibility Act, which

       specifies: “Nothing in this section shall be construed to provide greater amounts of

       uninsured or underinsured motorist coverage in a liability policy than the insured

       has purchased from the insurer under this section.” § 20-279.21(n).

          1. Underinsured in Addition to Uninsured Coverage

¶ 17         Because Policy 65 provides combined uninsured/underinsured coverage,

       GEICO contends, Ms. Osborne may not recover uninsured and underinsured

       coverage beyond the policy’s combined coverage limits. Ms. Osborne, on the other

       hand, argues she is entitled to $160,000 of uninsured motorist coverage and an

       additional $100,000 of underinsured motorist coverage, less the $30,000 paid from

       Mr. Ashworth’s policy, for a total of $230,000 in coverage. She argues Subsection

       (b)(4) of the Act mandates she recover the highest limits of both the underinsured and

       uninsured coverage in Policy 65, $100,000 each and totaling $200,000, because the
                                         OSBORNE V. PARIS

                                           2022-NCCOA-338

                                          Opinion of the Court



       statute provides underinsured motorist coverage shall be “in addition to” uninsured

       coverage.

¶ 18         Subsection (b)(4) provides that the owner’s liability policy

                    [s]hall, in addition to the coverages set forth in subdivisions
                    (2) and (3) of this subsection, provide underinsured
                    motorist coverage, to be used only with a policy that is
                    written at limits that exceed those prescribed by
                    subdivision (2) of this subsection. The limits of such
                    underinsured motorist bodily injury coverage shall be
                    equal to the highest limits of bodily injury liability coverage
                    for any one vehicle insured under the policy[.]

       § 20-279.21(b)(4).

¶ 19         Subsection (b)(2), cross-referenced by Subsection (b)(4), provides minimum

       limits of insurance coverage for any motor vehicle in the State as:

                    . . . thirty thousand dollars ($30,000) because of bodily
                    injury to or death of one person in any one accident and,
                    subject to said limit for one person, sixty thousand dollars
                    ($60,000) because of bodily injury to or death of two or more
                    persons in any one accident, and twenty-five thousand
                    dollars ($25,000) because of injury to or destruction of
                    property of others in any one accident[.]”

       § 20-279.21(b)(2).   Subsection (b)(3), also cross-referenced by Subsection (b)(4),

       provides parameters for uninsured coverage: “The limits of such uninsured motorist

       bodily injury coverage shall be equal to the highest limits of bodily injury liability

       coverage for any one vehicle insured under the policy[.]” § 20-279.21(b)(3).

¶ 20         In simpler terms, if not as written by the General Assembly, substituting
                                          OSBORNE V. PARIS

                                           2022-NCCOA-338

                                          Opinion of the Court



       “liability coverage” for (2) and “uninsured motorist coverage” for (3) in the text of

       Subsection (b)(4), results in the following reading: “such owner’s policy of liability

       insurance . . . [s]hall, in addition to [liability coverage and uninsured motorist

       coverage], provide [underinsured motorist coverage].”

¶ 21         We are not persuaded that Subsection (b)(4) requires insurance companies to

       pay the combined limit amount for both uninsured and underinsured coverage

       regardless of the insurance policy language. Rather, we interpret Subsection (b)(4)

       simply to reiterate that all drivers in North Carolina must purchase liability coverage

       of at least $30,000, § 20-279.21(b)(2), to include uninsured coverage at those limits,

       § 20-279.21(b)(3), and that drivers have the additional option to purchase

       underinsured coverage greater than the minimum liability limits, in the event a

       negligent driver’s policy does not cover the cost of an insured’s injuries or damage to

       their property. Pursuant to Subsection (b)(4), an uninsured/underinsured combined

       limits policy written for $60,000 in combined coverage, for example, would necessarily

       include $30,000 of uninsured coverage and an additional $30,000 of underinsured

       coverage, unless otherwise specified in the policy. In the event of a loss of equal to or

       greater than $60,000, involving both an uninsured and underinsured motorist, the

       insurer would be responsible for the combined limit of $60,000.

¶ 22         The terms of Policy 65 do not conflict with the Financial Responsibility Act or

       our caselaw. Policy 65 provides uninsured/underinsured motorist coverage with a
                                           OSBORNE V. PARIS

                                             2022-NCCOA-338

                                            Opinion of the Court



       combined limit of $100,000.2 Ms. Osborne’s parents, who purchased the policy, and

       GEICO entered into a contract providing that GEICO would be responsible for

       $100,000 total coverage, in the event of negligence of an uninsured motorist or

       underinsured motorist or both. The terms do not bind GEICO to provide $100,000

       uninsured coverage and an additional $100,000 of underinsured coverage, for a total

       of $200,000. Though the purpose of the Financial Responsibility Act is “to provide

       protection for innocent victims of motor vehicle negligence,” we will not interpret the

       relevant statutory language to produce the maximum possible recovery for Ms.

       Osborne regardless of the terms of the policy or our canons of statutory construction.

       See N.C. Farm Bureau Mut. Ins. Co., ¶ 20; Hoffman, 48 N.C. App. at 564, 269 S.E.2d

       at 313.3

¶ 23          We affirm the trial court’s declaratory judgment in favor of GEICO subject to

       the modifications we outline next.



              2   Though not dispositive, GEICO notes that, generally, combined
       uninsured/underinsured policies, like Policy 65, are funded by a single, combined premium
       based upon the maximum liability coverage. The State then imposes taxes based upon the
       the “gross premiums.” See N.C. Gen. Stat. § 105-228.5(b)(1) (2021).
              3 In reaching this conclusion, we distinguish and do not rely on this Court’s decision

       in Monti v. United Services Auto. Ass’n, 108 N.C. App. 342, 423 S.E.2d 530 (1992). In Monti,
       our Court considered whether a plaintiff could collect both uninsured and underinsured
       coverage from a single tortfeasor. 108 N.C. App. at 344-45, 423 S.E.2d at 531. The tortfeasor
       in Monti was covered by liability limits under an out-of-state policy providing less than the
       minimum coverage required in North Carolina. Id. We held that though the tortfeasor was
       both uninsured and underinsured in North Carolina, the plaintiff could recover either
       uninsured coverage or underinsured coverage from the tortfeasor, but not both. Id. at 345-
       46, 423 S.E.2d at 531-32.
                                         OSBORNE V. PARIS

                                          2022-NCCOA-338

                                         Opinion of the Court



          2. Coverage Less the Amount Received from Underinsured’s Policy

¶ 24         Ms. Osborne contends the Financial Responsibility Act precludes GEICO from

       reducing its $160,000 uninsured coverage by the $30,000 GEICO tendered from Mr.

       Ashworth’s policy. We agree.

¶ 25         Subsection (b)(4) provides: “[T]he limit of underinsured motorist coverage

       applicable to any claim is determined to be the difference between the amount paid

       to the claimant under the exhausted liability policy or policies and the limit of

       underinsured motorist coverage applicable to the motor vehicle involved in the

       accident.” § 20-279.21(b)(4). Consistent with the statute, Ms. Osborne concedes she

       is entitled only to $70,000 of the total $100,000 underinsured limits under Policy 65,

       allowing GEICO a credit for Mr. Ashworth’s $30,000 liability limits. However, she

       contends the Financial Responsibility Act does not authorize a set off for the amount

       of uninsured coverage based on the liability payment of Mr. Ashworth, an

       underinsured motorist.

¶ 26         GEICO argues the terms of its policies, read in concert with the statute, entitle

       it to a credit for the payment Ms. Osborne received from Mr. Ashworth’s liability

       policy. Policies 06 and 65 provide: “The limits of bodily injury liability shown in the

       [Schedule or] Declarations page for each person and each accident for this coverage

       shall be reduced by all sums: 1. Paid because of the bodily injury by or on behalf of

       persons or organizations who may be legally responsible.” (Alteration in original.)
                                          OSBORNE V. PARIS

                                           2022-NCCOA-338

                                          Opinion of the Court



       Policy 42 employs slightly different language, “The limit of liability otherwise

       applicable under this coverage shall be reduced by all sums: 1. Paid because of bodily

       injury . . . by or on behalf of persons or organizations who may be legally responsible,”

       to create the same credit.

¶ 27          Interpreting Subsection (b)(4), this Court has held underinsured carriers are

       entitled to set off the amount received by a claimant from a tortfeasor’s liability

       carrier against any underinsured amounts the injured party’s carrier owed. Onley v.

       Nationwide Mut. Ins. Co., 118 N.C. App. 686, 690, 456 S.E.2d 882, 885 (1995) (“Under

       the terms of the statute, a[n] [underinsured] carrier is entitled to credit for the

       amounts paid to a claimant under the tortfeasor’s liability policy.” (citation omitted));

       Falls v. N.C. Farm Bureau Mut. Ins. Co., 114 N.C. App. 203, 208, 441 S.E.2d 583, 586

       (1994) (“[T]he primary provider of [underinsured] coverage . . . is entitled to the credit

       for the liability coverage.”).

¶ 28          For example, in Falls, the tortfeasor driver had the minimum amount of

       liability insurance mandated by our statutes at the time, $25,000, and the injured

       party was covered by an underinsured motorist policy with limits of liability of

       $50,000 per person. 114 N.C. App. at 204-05, 441 S.E.2d at 583-84. On appeal, this

       Court rejected the argument that the injured party’s primary insurance carrier was

       not entitled to a credit for $25,000 in the tortfeasor’s liability coverage tendered. Id.

       at 208, 441 S.E.2d at 585-86. We interpreted Subsection (b)(4) to conclude that the
                                           OSBORNE V. PARIS

                                            2022-NCCOA-338

                                           Opinion of the Court



       primary provider of underinsured coverage was entitled to a credit for the amount

       received under the tortfeasor’s policy. Id., 441 S.E.2d at 586. More recently, in N.C.

       Farm Bureau Mut. Ins. Co. v. Dana, the Supreme Court considered the reduction of

       the insurer’s per-person, as opposed to per-accident, liability by the amount tendered

       by the underinsured’s policy.      N.C. Farm Bureau Mut. Ins. Co., ¶¶ 4-5 (“[The

       insurance provider] offered to pay the full per-person limit to both [injured parties],

       less the amount that had been received from [another provider’s] liability coverage.”).

¶ 29          Our Supreme Court has also held our General Statutes authorize an insurance

       carrier to reduce uninsured motorist coverage available by the amount of workers’

       compensation benefits an injured party received. Liberty Mut. Ins. Co. v. Ditillo, 348

       N.C. 247, 253, 499 S.E.2d 764, 768 (1998) (“[Uninsured] carriers are permitted to

       reduce coverage for [the estates of the decedent parties] by the amount of workers’

       compensation benefits paid or payable.” (citing N.C. Gen. Stat. § 20-279.21(e) (1997)).

       Subsection (e) explicitly provides for this set off:

                     Uninsured or underinsured motorist coverage that is
                     provided as part of a motor vehicle liability policy shall
                     insure that portion of a loss uncompensated by any
                     workers’ compensation law and the amount of an
                     employer's lien determined pursuant to G.S. 97-10.2(h) or
                     (j). In no event shall this subsection be construed to require
                     that coverage exceed the applicable uninsured or
                     underinsured coverage limits of the motor vehicle policy or
                     allow a recovery for damages already paid by workers’
                     compensation.
                                        OSBORNE V. PARIS

                                         2022-NCCOA-338

                                        Opinion of the Court



       § 20-279.21(e) (2021).

¶ 30         But the Financial Responsibility Act does not authorize a set off for uninsured

       coverage from payment received by a tortfeasor’s policy. Compare § 20-279.21(b)(4)

       (providing for a credit from underinsured coverage) with § 20-279.21(b)(3) (omitting

       the same in the uninsured provision of the statute).        We cannot discern any

       underlying policy reason or legislative intent for this omission. However, our canons

       of statutory construction require us to presume that the General Assembly acts with

       full knowledge of prior and existing law. See Ridge Cmty. Inv’rs, Inc., 293 N.C. at

       695, 239 S.E.2d at 570. We therefore assume the legislature had full knowledge it

       provided for a credit in the uninsured context from other collateral sources, namely

       workers’ compensation benefits, and for underinsured coverage against other liability

       policies, when it authored Subsection (b)(3) and did not provide the same set off for

       uninsured coverage.

¶ 31         We hold GEICO, providing uninsured coverage, was not entitled to a set off for

       payment Ms. Osborne received from Mr. Ashworth’s policy. Thus, we modify the

       judgment of the trial court to order GEICO to pay an additional $30,000 ($160,000

       total) to Ms. Osborne.

       C. Bad Faith and Unfair Trade Practices Claims

¶ 32         Ms. Osborne also argues we should reverse the trial court’s grant of summary

       judgment on her bad faith refusal to settle and unfair practices claims because there
                                            OSBORNE V. PARIS

                                             2022-NCCOA-338

                                            Opinion of the Court



       remains a genuine issue of fact about GEICO’s conduct. In the alternative, Ms.

       Osborne requests we remand to the trial court to allow for discovery under Rule 56(f)

       of our Rules of Civil Procedure to allow her to develop evidence necessary to maintain

       these claims. We will not.

¶ 33         As reflected by this Court’s detailed analysis of the applicable statutes and the

       language of the policies, the absence of controlling caselaw regarding the difference

       between the set off allowed for underinsured motorist coverage versus uninsured

       motorist coverage, and the trial court’s conclusion allowing a set off for the uninsured

       coverage provider, we cannot conclude that Ms. Osborne has raised or even forecast

       evidence to raise a disputed issue of genuine fact regarding whether GEICO acted in

       bad faith or engaged in unfair trade practices in denying further coverage.

                                     III.     CONCLUSION

¶ 34         For the reasons set forth above, we affirm the trial court’s order granting

       summary judgment to GEICO in part and remand in part for modifications not

       inconsistent with this opinion.

             AFFIRMED IN PART; REMANDED IN PART.

             Judges ARROWOOD and HAMPSON concur.